Citation Nr: 1747717	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Parkinson's disease.  

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In December 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that he served in the Republic of Vietnam, and is therefore qualified for presumptive service connection for Parkinson's disease, diabetes mellitus, and coronary artery disease.  He likewise attributes his PTSD to combat stressors incurred during his Vietnam service.  Specifically, he contends that he served in Vietnam from approximately November 1964 to November 1965, where he was attached to a Marine unit operating out of Phu Cat Marine Base under the direction of the Central Intelligence Agency (CIA).  As one of his asserted stressors, the Veteran contends that sometime between September 1965 and November 1965 he was flying in a Cessna 180 with a Colonel, who was attached to a Fighter Wing out of Ramstein, Germany, when their plane crashed near the Phu Cat base, killing the Colonel and injuring the Veteran.  He alternatively contends that he was exposed to herbicides while performing maintenance on airplanes returning from Vietnam at Mountain Home Air Force Base (AFB) in Idaho.  

To this point, the Veteran's claims have been denied because his Vietnam service has not been verified.  Although his service personnel records reflect that he served as an administrative clerk at Chambley AFB in France from December 1964 to October 1966, the Veteran contends that his records were scrubbed of his Vietnam service due to its confidential nature.  Given that the Veteran's personnel records reflect that he maintained control of classified documents, the Board finds that the AOJ should request information from the CIA concerning the Veteran's asserted Vietnam service.  Additionally, the Veteran should be requested to provide the names of any individuals that he served with during his Vietnam service.  If such evidence is provided, the circumstances of the Vietnam service of those individuals should be verified in accordance with VAOGCPREC 5-2014.  The AOJ should also attempt to verify the plane crash incident as described by the Veteran.  Finally, an attempt should be made to verify that the Veteran was exposed to herbicides from planes returning from Vietnam while serving as an aircraft weapons mechanic at Mountain Home AFB from November 1967 to August 1969.  

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from September 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Request that the Veteran provide the names and units of any servicemembers that he served with in Vietnam.  If any information is provided, the AOJ should attempt to verify the dates and places of the Vietnam service of those servicemembers, in accordance with VAOGCPREC 5-2014.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3. Send a request to the Central Intelligence Agency, or other appropriate authority, to attempt to determine whether the Veteran was attached to a CIA unit operating out of Phu Cat, Vietnam, from November 1964 to November 1965.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

4. Attempt to verify through official sources that a Colonel attached to a Fighter Wing out of Ramstein, Germany was killed in a Cessna 180 crash in Phu Cat, Vietnam sometime between September 1965 and November 1965.  All responses received should be documented in the claims file, and the appellant notified of any negative response.

5. Attempt to verify through official sources that the Veteran was exposed to herbicides at Mountain Home Air Force Base from November 1967 to August 1969.  Of note, the Veteran has contended that he was exposed to herbicides at that time from planes returning from Vietnam while serving as an aircraft weapons mechanic.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




